Title: To George Washington from Frederick Weissenfels, 27 March 1785
From: Weissenfels, Frederick
To: Washington, George



Sir.
New York March 27th 1785.

Your Exellencys favour of the 15th instant, With which I was honored, leaves my Mind in the most perfect tranquility, that I may Expect the honor to recieve your Certificate, when your Exellency is furnished with one from his Exellency Governor Clinton, Which I here inclose.
The Governor has mentioned my derangement, from the Continental Line, and although no Date by him Citet, I beg leave to Say, that it wass in the year 1780, after I had without intermission Served from the year 1775, (When in Canada with the late General montgomorie,) to that Periode. as upon the Journals of Congress will appear, that I wass promoted by their authority to a Lt Colo. in the year 1776.

I have with Chearfulness So Early Complied with your Exel’cys request, and mentain a pleasing prospect on its return. I am with Sentiments of great respect Your Exellencys most obiedent most humble Servant

Fredk Weissenfels

